’)
-

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION
NO. 5:18-CR-00263-FL

FlLED lN QPEN COURT
ON ;zg ,S¢Qo)q gag
M , J ., le
UNITED sTATEs oF AMERICA ; 5§‘%\$1¢°&'3¢¢ '
. Eastem mst of NC

V.

TAMARA PERRY MCCAFFITY

ORDER OF FORFEITURE AS TO PROCEEDS AND
PRELIMINARY ORDER OF FORFEITURE AS TO REAL PROPERTY
WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement
entered into by the defendant on October 19, 2018, and the defendant’s guilty plea to
an offense in violation of 18 U.S.C. § 1349, the Court finds that the following property
is hereby forfeitable pursuant to 18 U.S.C. § 982(a)(7) and/or 21 _U.S.C. § 853(p):

a) $771,269.00, an amount representing proceeds the defendant obtained
directly or indirectly as a result of the said offense inn Count One and for
Which the United States may forfeit substitute assets;

b) One approximately 0.48 acre tract of real property, With all
improvements thereto, located in Wake County, North Carolina, and
more fully described in a deed recorded in book 14125, pages 2Q20-2022
of the Wake County Registry, being titled in the names of Edward Leslie
l\/lcCaffity and Tamara l\/lcCaffity, and having the street address of
11222 Empire Lakes Drive, Raleigh, North Carolina;

1

c) One approximately 0.26 acre tract of real property, With all
improvements thereto, located in Durham County, North Carolina, and
more fully described in a deed recorded in book 7866, pages 814-815 of
the Durham County Registry, being titled in the name of Tamara Perry
McCaffity, and having the street address of 5 Elmridge Court, Durham,
North Carolina;

d) One approximately 0.26 acre tract of real property, With all
improvements thereto, located in Orange County, Florida, and more
fully described in a deed recorded in b001<19848, page 1938 of the Orange
County Registry, being titled in the names of Edward McCaffity and
Tamara Perry-McCaffity, and having the street address of 648 Crystal
Lane Bay, Orlando, ‘Florida;

AND WHEREAS, by virtue of said guilty plea and the defendant’s agreement
therein, the United States is now entitled to entry of a Preliminary Order of
Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(2); and to seize the specific property
subject to forfeiture, to conduct any discovery the Court considers proper in
identifying, locating, or disposing of the property, and to commence proceedings that
comply With any statutes governing third-party rights, as provided by Fed. R. Crim.

P. 32.2@)(3);

lt is hereby ORDERED, ADJUDGED and DECREED:

1. That based upon the defendant’s stipulation that she personally
obtained at least $771,269.00 in proceeds from her violation of 18 U.S.C. § 1349, and
that she has by her own acts or omissions made the proceeds unavailable, and that
one or more of the conditions to forfeit substitute assets exists as set forth in 21 U.S.C.
§ 853(p), the United States is entitled to forfeit substitute assets equal to the value of
the proceeds obtained by the defendant, and that such substitute assets shall not
exceed $771,269.00 in value.

2. That pursuant to Rule 32.2(e) of the Federal Rules of Criminal
Procedure, the United States may move to amend this Order at any time to substitute
specific property to satisfy this Order of Forfeiture in whole or in part. Any and all
forfeited funds shall be deposited by the U.S. Department of Justice or the U.S.
Department of the Treasury, as soon as located or recovered, into the U.S.
Department of Justice’s Assets Forfeiture Fund or the U.S. Department of the
Treasury’s Assets Forfeiture Fund in accordance with 28 U.S.C. §524(0) and 21
U.S.C. § 881(€).

3. That based upon the Memorandum of Plea Agreement as to the
defendant, Tamara Perry McCaffity, all of the defendant’s interests in the identified

real property are herewith forfeited, subject to the provisions of 21 U.S.C. §§ 853(n).

4. That pursuant to 21 U.S.C. § 853(n), the United States shall publish
notice of this Order and of its intent to dispose of the property in such manner as the
Attorney General or the Secretary of Treasury directs, by publishing and sending
notice in the same manner as in civil forfeiture cases, as provided in Supplemental
Rule G(4). Any person other than the defendant, having or claiming any legal interest
in the subject property must file a petition with the Court within 30 days of the
publication of notice'or of receipt of actual notice, whichever is earlier.

The petition must be signed by the petitioner under penalty of perjury and
shall set forth the nature and extent of the petitioner’s right, title, or interest in the
subject property, and must include any additional facts supporting the petitioner’s
claim and the relief sought.

5. That upon adjudication of all third party interests this Court will enter a
Final Order of Forfeiture as to the identified real property pursuant to 21 U.S.C.
§ 853(n)(6).

6. That to the extent that the forfeiture or sale of the identified real
property or any other substitute property hereafter forfeited is adequate to satisfy
the proceeds judgment in the amount of $771,269.00 in whole or in part, the United
States shall promptly file a Satisfaction of Judgment to the extent it is'so satisfied

7. That upon sentencing and issuance of the Judgment and Commitment
Order, the Clerk of Court is directed to incorporate al reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(a)(4)(B). Pursuant to Fed. R. Crim. 32.2(b)(4)(A), this Order shall be final as to

the defendant upon entry.

so oRDERED. This{§'_ day O% 2019.'

¢..3

LoUIsE Woo`D FRNV;GAN
United States District Judge

 

